Order of the Appellate Term of the Supreme Court, First Department, entered on or about July 15, 2011, which, to the extent appealed from, modified an amended order of Civil Court, New York County (Gary F. Marton, J.), entered on or about October 7, 2009, to reduce the amount of attorneys’ fees awarded to respondents, unanimously affirmed, without costs.
Notwithstanding that the proceeding before the Division of Housing & Community Renewal (DHCR) was related to the summary possession proceeding, Real Property Law § 234 is not applicable to the DHCR proceeding, and respondents are not entitled to attorneys’ fees incurred therein (see Matter of Blair v New York State Div. of Hous. & Community Renewal, 96 AD3d 687 [1st Dept 2012]). Concur—Tom, J.P., Moskowitz, Richter, Manzanet-Daniels and Clark, JJ. [Prior Case History: 32 Misc 3d 131(A), 2011 NY Slip Op 51333(U).]